DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The applicant claims “the thickness of the piezoelectric substrate, the pitch of electrode fingers of the first IDT electrode and the thickness of the electrode fingers have a relationship where a resonance frequency and anti-resonance frequency of the first resonator are kept between a lowest frequency and a next lowest frequency among frequencies of a plurality of bulk wave spuriouses generated by the first resonator.  It is not clear of the effect that relationship of how the thickness of the piezoelectric substrate, the pitch of the electrode fingers of the first IDT electrode and the thickness of the electrode fingers affect the resonance and anti-resonance frequencies.  For examination purposes the examiner is treating the limitation to be met so long as the same structure is taught.
Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The applicant claims “the thickness of the piezoelectric substrate, the pitch of electrode fingers of the first IDT 
Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 3, the applicant claims “the thickness of the piezoelectric substrate, the pitch of electrode fingers of the first IDT electrode and the thickness of the electrode fingers have a relationship where lowest frequency are the same in a mode relation to the vibration direction as each other and are different in a mode relating to the order from each other”.  It is not clear what the applicant is claiming.  For examination purposes the examiner is treating the limitation to meet if the prior teaches the applicant’s claimed structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (PG Pub 20140145557) and in view of Kawamura (JP 2005-191717).
Considering claim 1, Tanaka (Figures 1a-1c) teaches a surface acoustic wave element comprising: a piezoelectric substrate having a thickness (3 + paragraph 0040), a first resonator comprising a first IDT electrode (5 + paragraph 0039) on a top surface of the piezoelectric substrate, the first IDT electrode having electrode fingers (23A + 23B + paragraph 0048) with a pitch (p1) and a thickness (w1 + paragraph 0047), In re Best, 195 USPQ 430, 433)).
	However, Tanaka does not teach a support substrate attached directly or indirectly to a bottom surface of the piezoelectric substrate.
Kawamura (Figure 1a) teaches a support substrate (1b + lines 312-315) attached directly or indirectly to a bottom surface of the piezoelectric substrate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a support substrate attached directly or indirectly to a bottom surface of the piezoelectric substrate for the benefit of providing additional support for the piezoelectric layer.
Considering claim 2, Tanaka (Figures 1a-1c) a surface acoustic wave element comprising: a piezoelectric substrate having a thickness (3 + paragraph 0040), a filter comprising a first IDT electrode on a top surface of the piezoelectric substrate, the first IDT electrode (5 + paragraph 0045) having electrode fingers (23A + 23B + paragraph 0048) with a pitch (p1) and a thickness (w1 + paragraph 0047) wherein the thickness of the piezoelectric substrate, the pitch of electrode fingers of the first IDT electrode and the thickness of the electrode fingers have a relationship where a passband of the filter In re Best, 195 USPQ 430, 433)).
However, Tanaka does not teach a support substrate attached directly or indirectly to a bottom surface of the piezoelectric substrate.
Kawamura (Figure 1a) teaches a support substrate (1b + lines 312-315) attached directly or indirectly to a bottom surface of the piezoelectric substrate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a support substrate attached directly or indirectly to a bottom surface of the piezoelectric substrate for the benefit of providing additional support for the piezoelectric layer.
Considering claim 3, Tanaka (Figures 1a-1b) teaches wherein the thickness (T + paragraph 0060) of the piezoelectric substrate (3 + paragraph 0040), the pitch (p1) of the electrode fingers of the first IDT electrode and the thickness of the electrode fingers (w1 + paragraph 0047) have a relationship where the bulk wave spurious having the lowest frequency and the bulk wave spurious having the next lowest frequency are the same in a mode relating to the vibration direction as each other and are different in a mode relating to the order from each other (the limitations are met since the claimed structure is taught).
Considering claim 4, Tanaka teaches wherein the bulk wave spurious having the lowest frequency and the bulk wave spurious having the next lowest frequency are In re Best, 195 USPQ 430, 433)).
Considering claim 5, Kawamura teaches wherein a normalized thickness ts/2p of the piezoelectric substrate is 1 to 3 wherein “p” represents the pitch of electrode fingers in the first IDT electrode and ts represents a thickness of the piezoelectric substrate (ts = 150 microns while see lines 302-303 and p = 30 microns lines 546-552 which equals 2.5 well within the applicant’s claimed range).
Considering claim 7, Kawamura teaches wherein the piezoelectric substrate is a single crystal substrate made of lithium tantalate (paragraph 0040).
Considering claim 9, Kawamura teaches wherein a normalized thickness of ts/2p of the electrode finger is 0.080 or more wherein “p” represents a pitch of electrode fingers in the first IDT electrode and te represents a thickness of the electrode finger (lines 378-380 teach the IDT electrode thickness if 0.08 microns or more so with a thickness of 5 microns and p = 30 microns lines 546-552 that would equal 0.08333 which well within the applicant’s claimed range).
Claim(s) 6, 8 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (PG Pub 20140145557), in view of Kawamura (JP 2005-191717) and in view of Tsutsumi (PG Pub 20040212453).
Considering claims 6 and 8, Tanaka in view of Kawamura teaches the piezoelectric substrate as described above.

Tsutsumi teaches wherein the piezoelectric substrate is a Y-plate having a cut angle of 38 to 48 degrees (paragraph 0094).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the piezoelectric substrate is a Y-plate having a cut angle of 38 to 48 degrees into Kawamura’s device for the benefit of reduction the insertion loss through the component.
Considering claim 17, Kawamura teaches wherein a normalized thickness of ts/2p of the electrode finger is 0.080 or more wherein “p” represents the pitch of the electrode fingers in the first IDT electrode and te represents the thickness of the electrode finger (lines 378-380 teach the IDT electrode thickness if 0.08 microns or more so with a thickness of 5 microns and p = 30 microns lines 546-552 that would equal 0.08333 which well within the applicant’s claimed range).
Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (PG Pub 20140145557), in view of Kawamura (JP 2005-191717) and in view of Tsurunari (PG Pub 20130162368).
Considering claims 10 and 13, Tanaka in view of Kawamura teaches the surface acoustic wave element as described above.
However, Tanaka in view of Kawamura does not teach wherein a second resonator comprising a second IDT electrode on the top surface of the piezoelectric substrate, wherein a resonance frequency of the second resonator is lower than the 
Tsurunari teach wherein a second resonator comprising a second IDT electrode (3 + paragraph 0029) on the top surface of the piezoelectric substrate, wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator (paragraph 0029) and a duty ratio of the second IDT electrode is larger than a duty ratio of the first IDT electrode (paragraph 0007).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a second resonator comprising a second IDT electrode on the top surface of the piezoelectric substrate, wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator and a duty ratio of the second IDT electrode is larger than a duty ratio of the first IDT electrode into Kamaura’s device for the benefit of improving the passband characteristics of the device.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (PG Pub 20140145557) and in view of Kawamura (JP 2005-191717) and in view of Tani (PG Pub 20160204763).
Considering claim 11, Tanaka in view of Kawamura teaches a second resonator (3 + paragraph 0029) comprising a second IDT electrode on the top surface of the piezoelectric substrate, wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator (paragraph 0029).

Tani (Figure 9) teaches wherein only the second resonator between the first resonator (12 + paragraph 0053) and the second resonator (11 + paragraph 0053) comprises an inductor (Ls2 + paragraph 0053) connected in series to the IDT electrode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include an the second resonator between the first resonator and the second resonator comprises an inductor connected in series to the IDT electrode into Tanaka’s device for the benefit of providing a resonant circuit and high frequency filter supporting more communication signals.
Considering claim 12, Tanaka in view of Kamuraua a second resonator (3 + paragraph 0029) comprising a second IDT electrode on the top surface of the piezoelectric substrate, wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator (paragraph 0029).
However, Tanaka in view of Kamuraua does not teach wherein the first resonator comprises a first inductor connected in series to the first IDT electrode, the second resonator comprises a second inductor connected in series to the second IDT electrode and the second inductor is larger in inductance than the first inductor.
Tani (Figure 9) teaches the first resonator (12) comprises a first inductor (Ls2 + paragraphs 0050-0053) connected in series to the first IDT electrode, the second resonator (11) comprises a second inductor (Ls1 + paragraphs 0050-0053) connected in series to the second IDT electrode.

Lastly, the combination above teaches the claimed invention except for the second inductor is larger in inductance than the first inductor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second inductor is larger in inductance than the first inductor, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim(s) 14-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (PG Pub 20140145557) and in view of Kawamura (JP 2005-191717), in view Hamaoka (PG Pub 20150236238), in view of Tsurunari (PG Pub 20130162368) and in view of Tani (PG Pub 20160204763).
Considering claims 14 & 18, Tanaka in view of Kawamura teaches the surface acoustic wave element as described above.
However, Tanaka in view of Kawamura teaches a first resonator comprising the first IDT electrode and a second resonator including a second IDT electrode on the top surface of the piezoelectric substrate, wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator and only the 
Hamaoka (Figure 4A) teaches a first resonator comprising the first IDT electrode (10 + paragraph 0041); a second resonator including a second IDT electrode (20 + paragraph 0041) on the top surface of the piezoelectric substrate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a first resonator comprising the first IDT electrode and a second resonator including a second IDT electrode on the top surface of the piezoelectric substrate into Kawamura’s device for the benefit of greatly reducing the electric loss in the connection wiring electrically connected between the IDT electrodes.
However, the combination still lacks wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator and a duty ratio of the second IDT electrode is larger than a duty ratio of the first IDT electrode.
Tsurunari teaches wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator (3 + paragraph 0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator into Kawamura for the benefit of improving the passband characteristics of the device.

Tani teaches only the second resonator between the first resonator and the second resonator comprises an inductor (Ls2 + paragraph 0050) connected in series to the IDT electrode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the second resonator between the first resonator and the second resonator comprises an inductor connected in series to the IDT electrode into Kawamura’s device for the benefit of adjusting the frequency of the device.
Considering claim 15, Tanaka in view of Kawamura teaches the surface acoustic wave element as described above.
However, Tanaka in view of Kawamura teaches a first resonator comprising the first IDT electrode and a second resonator including a second IDT electrode on the top surface of the piezoelectric substrate, wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator and a duty ratio of the second IDT electrode is larger than a duty ratio of the first IDT electrode.
Hamaoka (4A) teaches a first resonator comprising the first IDT electrode (10 + paragraph 0041); a second resonator including a second IDT electrode (20 + paragraph 0041) on the top surface of the piezoelectric substrate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a first resonator comprising the first IDT 
However, the combination still lacks wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator and a duty ratio of the second IDT electrode is larger than a duty ratio of the first IDT electrode.
Tsurunari teaches wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator (3 + paragraph 0029) and a duty ratio of the second IDT electrode is larger than a duty ratio of the first IDT electrode (paragraph 0007).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator and a duty ratio of the second IDT electrode is larger than a duty ratio of the first IDT electrode into Kawamura for the benefit of improving the passband characteristics of the device.
However, the combination still lacks only the second resonator comprises an inductor connected in series to the second IDT electrode and the first resonator comprises no inductor connected in series to the first IDT electrode.
Tani teaches only the second resonator comprises an inductor (Ls2 + paragraph 0050) connected in series to the second IDT electrode and the first resonator comprises no inductor connected in series to the first IDT electrode.

Considering claim 16, Tanaka in view of Kawamura teaches the surface acoustic wave element as described above.
However, Tanaka in view of Kawamura does not teach a first resonator comprising the first IDT electrode; a second resonator including a second IDT electrode on the top surface of the piezoelectric substrate, a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator and the first resonator comprises a first inductor connected in series to the first IDT electrode, the second resonator comprises a second inductor connected in series to the second IDT electrode and the second inductor is larger in inductance than the first inductor.
Hamaoka (4A) teaches a first resonator comprising the first IDT electrode (10 + paragraph 0041); a second resonator including a second IDT electrode (20 + paragraph 0041) on the top surface of the piezoelectric substrate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a first resonator comprising the first IDT electrode; a second resonator including a second IDT electrode on the top surface of the piezoelectric substrate into Kawamura’s device for the benefit of greatly reducing the electric loss in the connection wiring electrically connected between the IDT electrodes.

Tsurunari teaches wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator (3 + paragraph 0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator into Kawamura for the benefit of improving the passband characteristics of the device.
However, the combination still lacks the first resonator comprises a first inductor connected in series to the first IDT electrode, the second resonator comprises a second inductor connected in series to the second IDT electrode and the second inductor is larger in inductance than the first inductor.
Tani (Figure 9) teaches the first resonator comprises (12) a first inductor (Ls2 + paragraph 0053) connected in series to the first IDT electrode, the second resonator (11) comprises a second inductor (Ls1 + paragraph 0053) connected in series to the second IDT electrode
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the first resonator comprises a first inductor connected in series to the first IDT electrode, the second resonator comprises a second 
	Lastly, the combination above teaches the claimed invention except for the second inductor is larger in inductance than the first inductor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second inductor is larger in inductance than the first inductor, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Considering claim 19, Tanaka in view of Kawamura teaches the surface acoustic wave element as described above.
However, Kawamura does not teach a first resonator comprising the first IDT electrode; a second resonator including a second IDT electrode on the top surface of the piezoelectric substrate, a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator and only the second resonator between the first resonator and the second resonator comprises an inductor connected in series to the IDT electrode.
Hamaoka (4A) teaches a first resonator comprising the first IDT electrode (10 + paragraph 0041); a second resonator including a second IDT electrode (20 + paragraph 0041) on the top surface of the piezoelectric substrate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a first resonator comprising the first IDT electrode; a second resonator including a second IDT electrode on the top surface of the piezoelectric substrate into Kawamura’s device for the benefit of greatly reducing 
However, the combination still lacks wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator and only the second resonator between the first resonator and the second resonator comprises an inductor connected in series to the IDT electrode.
Tsurunari teaches wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator (3 + paragraph 0029).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator into Kawamura for the benefit of improving the passband characteristics of the device.
However, the combination still lacks only the second resonator between the first resonator and the second resonator comprises an inductor connected in series to the IDT electrode.
Tani teaches only the second resonator of the first resonator and the second resonator comprises an inductor (Ls2 + paragraph 0050) connected in series to the second IDT electrode.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the second resonator between the first resonator and the second resonator comprises an inductor connected in series to the IDT electrode into Kawamura’s device for the benefit of adjusting the frequency of the device.
Considering claim 20, Kawamura teaches the surface acoustic wave element as described above.
However, Kawamura does not teach a first resonator comprising the first IDT electrode; a second resonator including a second IDT electrode on the top surface of the piezoelectric substrate, a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator and the first resonator comprises a first inductor connected in series to the first IDT electrode, the second resonator comprises a second inductor connected in series to the second IDT electrode and the second inductor is larger in inductance than the first inductor.
Hamaoka (4A) teaches a first resonator comprising the first IDT electrode (10 + paragraph 0041); a second resonator including a second IDT electrode (20 + paragraph 0041) on the top surface of the piezoelectric substrate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a first resonator comprising the first IDT electrode; a second resonator including a second IDT electrode on the top surface of the piezoelectric substrate into Kawamura’s device for the benefit of greatly reducing the electric loss in the connection wiring electrically connected between the IDT electrodes.
However, the combination still lacks wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator and the first resonator comprises a first inductor connected in series to the first IDT electrode, the second resonator comprises a second inductor connected in series to the second IDT electrode and the second inductor is larger in inductance than the first inductor.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein a resonance frequency of the second resonator is lower than the resonance frequency of the first resonator into Kawamura for the benefit of improving the passband characteristics of the device.
However, the combination still lacks the first resonator comprises a first inductor connected in series to the first IDT electrode, the second resonator comprises a second inductor connected in series to the second IDT electrode and the second inductor is larger in inductance than the first inductor.
Tani (Figure 9) teaches the first resonator comprises (12) a first inductor (Ls2 + paragraph 0053) connected in series to the first IDT electrode, the second resonator (11) comprises a second inductor (Ls1 + paragraph 0053) connected in series to the second IDT electrode
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the first resonator comprises a first inductor connected in series to the first IDT electrode, the second resonator comprises a second inductor connected in series to the second IDT electrode into Kawamura’s device for the benefit of adjusting the frequency of the device.
	The combination above teaches the claimed invention except for the second inductor is larger in inductance than the first inductor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second inductor is larger in inductance than the first inductor, since it has been held that In re Stevens, 101 USPQ 284 (CCPA 1954).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has found prior art Tanaka which in combination with Kawamura teaches the applicant’s claimed limitations.  Furthermore, regarding applicant’s argument that making the piezoelectric substrate thinner the resonance frequency and anti-resonance frequency of the SAW resonator are located between the frequency of the bulk wave having the lowest frequency and the frequency of the bulk wave having the next lowest frequency the examiner has interpreted the limitations to be meet since the examiner’s prior art teaches the applicant’s claimed structural limitations.  There is not any structural difference between the applicant’s claims and the examiner’s prior arts.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/BRYAN P GORDON/Primary Examiner, Art Unit 2837